DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both a grip element and an upper latching means (see Figure 6A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 11, 12 and 14-18 is/are rejected under 35 U.S.C. 102(a) as being anticipated by FR 2891344.
In regards to claim 1, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses a quick connector comprising a coupling body (D) and a multifunctional part, the multifunctional part having a retention unit (3) and an indicator (5), the coupling body comprising a head portion at one end and a plug-in portion at the other end, the plug-in portion being formed for attaching or plugging in a first tube, the head portion having an axial opening for the introduction of a counterpart having a circumferential collar, the head portion comprising at least one radial opening for inserting the multifunctional part, the multifunctional part having a back for manual operation for the purpose of being inserted into the coupling body, the retention unit comprising two retention legs (27), the indicator having two indicator limbs (33), the indicator limbs being laterally movable independently of the retention legs when inserting the circumferential collar, the indicator limbs and the coupling body being formed so that the indicator can be transferred from a partially inserted preassembly position to a fully inserted assembly position due to the movement of the indicator limbs caused by the circumferential collar, wherein the retention unit and the indicator are at least two separate parts, the indicator being fastened directly to the retention unit so that the indicator and the retention unit are also fastened to one another outside of the coupling body.
	In regards to claim 3, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses the retention unit has a retention unit base and/or the indicator comprises an indicator head.
	In regards to claim 4, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses the indicator is fastened to the retention unit in a force fit and/or form fit and/or material connection.
	In regards to claim 5, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses the retention unit and the indicator are latched to one another.
	In regards to claim 6, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses the indicator is prevented from becoming detached from the retention unit in a purely radial direction or a purely axial direction.
	In regards to claim 7, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses the indicator comprises at least one lug (40) which protrudes radially outward.
	In regards to claim 8, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses the indicator limbs are arranged behind the retention legs in the insertion direction of the counterpart.
In regards to claim 11, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses the head portion of the coupling body has a slot configured such that the multifunctional part or the retention unit or the retention unit base can be pushed flush into the head portion.
In regards to claim 12, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses the retention legs each have a bulge extending in the axial direction, wherein the respective bulge is located on a side of the retention legs facing away from the indicator.
In regards to claim 14, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses the coupling body comprises a head part and a sealing part, the head part and the sealing part being formed separately from one another.
In regards to claim 15, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses the indicator is clamped to the retention unit.
In regards to claim 16, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses a quick connection, comprising the quick connector according to claim 1 and a counterpart (T) having a circumferential collar.
In regards to claim 17, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses the indicator is manually operated from the partially inserted preassembly position to the fully inserted assembly position due to the movement of the indicator limbs caused by the circumferential collar.
In regards to claim 18, in Figures 4-7 and paragraphs detailing said figures, FR 2891344 discloses an indicator function of the quick connector is expressed in the form of the flush countersinking of the multifunctional part in the head portion of the coupling body.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2, 9, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/20/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679